Citation Nr: 0709744	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral hallux 
valgus disability (bilateral foot disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant served an initial period of active duty for 
training (ACDUTRA) from February 1987 to August 1987 with the 
U. S. Virgin Islands Army National Guard (ANG); and had 
periods of ACDUTRA and inactive duty for training (INACDUTRA) 
from February 1995 to July 2001 with the Texas ANG and the 
U.S. Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of service connection for a left foot disability 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The appellant's putative left knee condition was not incurred 
or aggravated during ACDUTRA or INACDUTRA, and has not been 
shown to be related to service.



CONCLUSION OF LAW

The appellant's left knee condition was not incurred in or 
aggravated during ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 102, 
1110, 1131, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA is required to notify the appellant of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The appellant should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such was 
accomplished in this case.  

The Board concludes that the RO letter sent in September 2001 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim of service 
connection for a left knee disability; complied with VA's 
notification requirements; and set forth the laws and 
regulations applicable to his claims.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant was not provided with notice of the type of 
evidence necessary to establish the degree of severity or 
effective date for the claim.  Despite the inadequate notice 
provided to the appellant concerning these elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that an award of service connection is not warranted, any 
question as to the elements of claims that stems from the 
grant of service connection is rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the appellant submitted, the appellant's service 
medical records, and post-service medical records identified 
by the appellant.  The appellant was afforded an examination 
in December 2002 in which no disability of the left knee was 
found.

Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

B.  Analysis

In January 1999, the appellant sustained a work-related 
injury to his left knee.  In April 1999, the appellant 
underwent left knee arthroscopy and partial medial and 
lateral meniscectomies.  An individual sick slip, dated on 
March 8, 2000, signed by the appellant's unit commander and a 
medical officer noted that the appellant had a knee operation 
and was returned to duty with a medical profile, and was not 
to participate in physical training.  The boxes for whether 
the condition was due to illness or injury, and whether the 
condition was incurred in the line of duty were not checked.  
The appellant served on INACDUTRA from March 24 to 26, 2000.  
A VA joints examination was conducted in December 2002.  The 
examiner noted that the examination was negative for any 
findings of a left knee condition.  The diagnosis was status 
post arthroscopy with partial medial and lateral 
meniscectomies.  

In statements and testimony, the appellant notes that he 
injured his left knee in a nonservice work-related injury, 
and underwent left knee surgery.  However, he also contends 
that he subsequently reinjured his left knee during INACDUTRA 
from March 24 to 26, 2000, and therefore, is entitled to 
service connection on the basis of aggravation of a pre 
existing disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.303(a).  

The appellant, whose only service was periods of ACDUTRA and 
INACDUTRA, seeks service connection for a left knee 
disability.  For service-connection purposes, there is a 
clear distinction between veterans who have served on active 
duty and persons who have served on ACDUTRA and INACDUTRA.  
38 U.S.C.A. §§ 1110, 1131 (for disability resulting from 
injury or disease incurred or aggravated during service, the 
United States will pay compensation to a "veteran"); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  The term "veteran" 
means a person who served in active military service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
As relevant here, active military service includes all active 
duty but only those periods of ACDUTRA which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, or for injuries incurred or 
aggravated while performing INACDUTRA.  38 C.F.R. § 
101(24)(B); 38 C.F.R. § 3.6(a).  The appellant's records show 
that he was discharged under honorable conditions, but until 
the appellant can establish that his disability was incurred 
or aggravated during his ACDUTRA or INACDUTRA service, he 
does not have the status of a "veteran."  Paulson v. Brown, 
7 Vet. App. at 470.  And a claimant must demonstrate by a 
preponderance of the evidence that he is a "veteran."  Laruan 
v. West, 11 Vet. App. 80, 84 (1998) (en banc).

Without the status of "veteran," a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In 
addition, the "benefit of the doubt doctrine" of 38 U.S.C.A. 
§ 5107(b) is reserved for veterans and their dependents and 
survivors.  Laruan v. West, 11 Vet. App. at 84-86.  Moreover, 
in trying to establish that a pre-existing condition was 
aggravated during active military service, the presumption of 
soundness of 38 U.S.C.A. §§ 1111, 1132 and the presumption of 
aggravation of 38 U.S.C.A. § 1153 are not applicable to 
persons who have not previously established the status of 
"veteran."  Paulson v. Brown, 7 Vet. App. at 470 (presumption 
of soundness); see also Laruan v. West, 11Vet. App. at 86 (in 
enacting title 38, Congress could not have intended that 
persons without requisite veteran status would benefit from 
the statutory presumptions and enactments reserved for 
veterans).

In sum, since the appellant has no active duty service, the 
only way he can establish his status as a "veteran" is to 
show that his claimed disabilities were incurred or 
aggravated during his ACDUTRA or INACDUTRA, and, he must do 
that without the benefit of the presumptions available only 
to veterans.  The appellant can try to establish service 
connection by showing that his bilateral foot condition was 
incurred or aggravated during ACDUTRA or INACDUTRA or that 
there is a nexus between the current disorder and such 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  Relevant post-service evidence can be 
used to support service connection on this basis.  See 38 
C.F.R. § 3.303(d) (for diagnosis after service, service 
connection can be shown when all the evidence, including that 
pertinent to service, establishes that the disease was in 
fact incurred during service).  As discussed below, since the 
record shows that the appellant's left knee condition was not 
incurred or aggravated during service, he does not have the 
status of "veteran" and, since service connection requires 
the same analysis, he is not entitled to service connection 
for his claimed disabilities.  

The appellant's service medical records indicate that he was 
not treated for any left knee complaints during any period of 
service.  Thus, the record shows that no left knee disability 
was incurred during the appellant's ACDUTRA or INACDUTRA 
service.  Nor does the record show any nexus between a 
current putative left knee disorder and anything that 
occurred during his ACDUTRA or INACDUTRA service.  .

Another way the appellant can try to establish service 
connection is to show that a pre-existing condition of the 
left knee was aggravated during his ACDUTRA or INACDUTRA 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.303(a).  The 
appellant injured his knee in January 1999, underwent left 
knee surgery in April 1999, and subsequently had INACDUTRA 
from March 24 to 26, 2000, however, there is no medical 
evidence of record that any incident during that INACDUTRA, 
or any other period of service after January 1999, aggravated 
his preexisting left knee condition.  

Accordingly, the appellant has not shown that any pre-
existing left knee condition was aggravated during any period 
of ACDUTRA or INACDUTRA.


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

As discussed above, a pre- existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of a claimant being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

A service enlistment examination in November 1986 found 
abnormalities of the feet, asymptomatic.  Service medical 
records note that in April 1987, he complained of right foot 
pain, and corns and calluses were found.  A February 1995 
service enlistment feet examination found normal arch, 
moderate asymptomatic hammertoes.  

The appellant underwent right bunionectomy for hallux valgus 
deformity in May 2000.  In June 2000, the appellant underwent 
reduction of the osteotomy.  The appellant served on ACDUTRA 
from October 7 to 28, 2000.  Service medical records note the 
appellant presented at a medical facility on October 16, 
2000, stated that he was scheduled to perform physical 
training and complained of arch pain in both feet which was 
increasing due to having to wear boots.  The examiner stated 
that the appellant could perform office work.  The diagnosis 
was surgical foot pain.  The appellant was prescribed ice, a 
non-steroidal anti-inflammatory drug, told to frequently 
elevate the feet, and given a soft shoe physical profile.  

Of record are memoranda from the Texas Adjutant General's 
Department dated in June 2000 and April 2002 noting that 
Medical Duty Review Board (MDRB) recommended the appellant's 
separation from the Texas Army National Guard (ANG) as 
medically unfit for retention based on moderately severe 
hallux valgus and severe hammertoes, with osteoarthritis, 
refractory to surgery and prevented the wearing of military 
footwear.  In a July 2002 letter, the appellant's private 
podiatrist, Thomas W. Madden, D.P.M., stated that the 
appellant's "Army boots most definitely irritated and 
allowed his bunions to progress."  In February 2005, the 
appellant underwent total joint arthroplasty of the right 
foot.  

The appellant is seeking service connection for a bilateral 
foot condition.  He contends that Army boots worn during his 
active duty training aggravated his pre-existing bilateral 
foot condition.  

In accordance with 38 U.S.C.A. § 5103A, VA has a duty to 
assist the appellant in developing the evidence in support of 
his claim.  That duty includes obtaining a medical opinion, 
if such an opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c).  The Board finds that an 
examination in this case is warranted to determine the nature 
and etiology of the appellant's foot disorders.

Since the Board has determined that a medical examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a appellant's 
failure to attend scheduled medical examinations.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
to obtain the information necessary to 
acquire the complete medical treatment 
records pertaining to any treatment of 
the feet, not currently of record. 

2.  The RO should afford the appellant a 
VA orthopedic examination in order to 
determine the nature and etiology of his 
bilateral foot condition.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  All necessary studies and 
tests should be conducted.  The examiner 
should provide a rationale for the 
opinions provided.

The examiner should examine the appellant 
and provide a diagnosis for all foot 
disorders found.  Based on review of the 
medical evidence of record and sound 
medical principles, the examiner should 
provide an opinion as to whether any of 
the foot conditions diagnosed likely 
existed prior to service, or originated 
in service.

If any foot disability is found to have 
likely existed prior to service, the 
examiner should provide an opinion as to 
whether the underlying condition 
underwent a permanent increase in 
severity due to service, or whether the 
complaints documented during service 
represent no more than an exacerbation of 
symptoms.  If there was an increase in 
the severity of the underlying 
disability, the examiner should provide 
an opinion on whether that increase was 
due to the natural progress of the 
disorder.

3.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for a bilateral foot 
disability.  If the action taken is 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the supplemental 
statement of the case issued in August 
2004, and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


